9 F.3d 1555
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gregory STRONG, Defendant-Appellant.
No. 92-50363.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 2, 1993.Decided Nov. 5, 1993.

1
Before:  FLETCHER, PREGERSON, and NORRIS, Circuit Judges

JUDGMENT ORDER

2
The conviction of Appellant Gregory Strong is affirmed.   See nited States v. Lingenfelter, et al., 997 F.2d 632 (9th Cir.1993).